GREENLIGHT RE ANNOUNCES FIRST QUARTER 2009 FINANCIAL RESULTS GRAND CAYMAN, Cayman Islands (May 4, 2009) - Greenlight Capital Re, Ltd. (NASDAQ: GLRE) today announced financial results for the first quarter of 2009.Greenlight Re reported net income of $27.8 million for the first quarter of 2009 compared to a net loss of $4.8 million for the same period in 2008.The net income per share on a fully diluted basis was $0.77 for the first quarter of 2009, compared to a net loss per share of $0.13 for the same period in Fully diluted book value per share was $14.25 as of March 31, 2009, a 14.1% decrease from $16.58 per share as of March 31, 2008. “We are pleased with our performance in the first quarter of 2009.Our underwriting portfolio continues to perform well, and our investment portfolio posted a good return in a difficult environment,” said David Einhorn, Chairman of the Board of Directors of Greenlight Re.“We expect that continued uncertainty in the economy, our strong and unencumbered capital position, and a hardening insurance market will create opportunities for us.We believe more than ever that our differentiated strategy will create above average growth in book value over the long term.” Greenlight Re’s financial and operating highlights for the first quarter ended March 31, 2009 include the following: · Gross written premiums were $71.9 million compared to $70.8 million in the first quarter of 2008, while net earned premiums were $46.2 million compared to $27.5 million. · The combined ratio was 103.6% compared to 96.4% for the first quarter of 2008. · Net investment income reported in the first quarter was $27.7 million, a gain of 4.6% on the investment portfolio, compared to a net investment loss of $5.8 million in the first quarter of 2008, a 0.9% loss. “In the first quarter of 2009, we successfully renewed all but one of our accounts and entered into several new relationships.While we had a small catastrophe related loss that impacted our results in the quarter, our internal expense ratio improved as expected and our investment returns were solid,” said Len Goldberg, Chief Executive Officer of Greenlight Re.“In most insurance lines, price declines have abated, and we are patiently waiting for pricing to improve.Our pipeline of opportunities is strong and with our unlevered balance sheet we are uniquely positioned to take advantage of the market turn.” Conference Call Details Greenlight Re will hold a live conference call to discuss its financial results for the first quarter of 2009 on Tuesday, May 5, 2009 at 9:00 a.m. Eastern time.
